Case 2:20-cv-00398-JPH-MJD Document 5 Filed 08/07/20 Page 1 of 5 PageID #: 12




                                  UNITED STATES DISTRICT COURT
                                  SOUTHERN DISTRICT OF INDIANA
                                      TERRE HAUTE DIVISION

LOGAN MICHAEL OSBORN,                                   )
                                                        )
                                 Plaintiff,             )
                                                        )
                          v.                            )     No. 2:20-cv-00398-JPH-MJD
                                                        )
KEVIN GILMORE,                                          )
RICHARD BROWN,                                          )
A. BOURLARD,                                            )
D. SMITH,                                               )
                                                        )
                                 Defendants.            )

 Order Granting Motion to Proceed In Forma Pauperis, Screening Complaint, Dismissing
                 Insufficient Claims, and Directing Service of Process

        Plaintiff Logan Osborn, an inmate at Wabash Valley Correctional Facility (WVCF), filed

this action pursuant to 42 U.S.C. § 1983. Because Mr. Osborn is a "prisoner" as defined by

28 U.S.C. § 1915A(c), this Court has an obligation under 28 U.S.C. § 1915A(a) to screen his

complaint before service on the defendants.

                            I.         Motion to Proceed In Forma Pauperis

        Mr. Osborn's motion to proceed in forma pauperis, dkt. [2], is granted. Although

Mr. Osborn is excused from pre-paying the full filing fee, he still must pay the three hundred and

fifty dollar ($350.00) filing fee pursuant to the statutory formula set forth in 28 U.S.C. § 1915(b)(2)

when able. See 28 U.S.C. § 1915(b)(1) ("the prisoner shall be required to pay the full amount of a

filing fee.").

        The assessment of even an initial partial filing fee is waived because Mr. Osborn has no

assets and no means by which to pay a partial filing fee. 28 U.S.C. § 1915(b)(4). Accordingly, no

initial partial filing fee is due at this time.



                                                    1
Case 2:20-cv-00398-JPH-MJD Document 5 Filed 08/07/20 Page 2 of 5 PageID #: 13




                                     II.          Screening Standard

        Pursuant to 28 U.S.C. § 1915A(b), the Court must dismiss the complaint, or any portion of

the complaint, if it is frivolous or malicious, fails to state a claim for relief, or seeks monetary relief

against a defendant who is immune from such relief. In determining whether the complaint states

a claim, the Court applies the same standard as when addressing a motion to dismiss under Federal

Rule of Civil Procedure 12(b)(6). See Cesal v. Moats, 851 F.3d 714, 720 (7th Cir. 2017). To

survive dismissal,

        [the] complaint must contain sufficient factual matter, accepted as true, to state a
        claim for relief that is plausible on its face. A claim has facial plausibility when the
        plaintiff pleads factual content that allows the court to draw the reasonable
        inference that the defendant is liable for the misconduct alleged.

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). Pro se complaints are construed liberally and held to

a less stringent standard than formal pleadings drafted by lawyers. Perez v. Fenoglio, 792 F.3d

768, 776 (7th Cir. 2015) (internal quotation omitted).

                                           III.     The Complaint

        The complaint names four defendants: (1) Kevin Gilmore; (2) Richard Brown; (3) A.

Bourlard; and (4) D. Smith.

        Mr. Osborn alleges that on May 24, 2020, Officer Smith came by Mr. Osborn's cell because

Mr. Osborn had covered his cell window with a piece of paper. Officer Smith said, "Take that off

your window, fag." Dkt. 1 at 2. Mr. Osborn did, but he later covered his window with paper again

so he could use the restroom. Officer Smith again told him to remove it, and Mr. Osborn said he

was using the bathroom. Officer Smith threatened to spray Mr. Osborn and "come in and fuck

[him] up." Id. Mr. Osborn asked to be respectful to one another and talk through the issue like

men. Officer Smith said, "I'll show you what respect is." Id.




                                                       2
Case 2:20-cv-00398-JPH-MJD Document 5 Filed 08/07/20 Page 3 of 5 PageID #: 14




       Officer Smith left and returned with Sergeant Bourlard. Sergeant Bourlard came to

Mr. Osborn's cell, where the window was uncovered, and told Mr. Osborn to cuff up because he

was going to the strip cell. Mr. Osborn again asked to talk through the issue. Sergeant Bourlard

said he "doesn't negotiate with snitches" and would "come in and treat [him] like the bitch [he is]"

by destroying his property. Id. at 3. While Mr. Osborn was at the cell door speaking with Sergeant

Bourland, Sergeant Bourland reached into the cell and sprayed Mr. Osborn with a chemical agent.

He walked away, and Officer Smith remarked, "I hope you like your trays from now on, snitch."

Id. Sergeant Bourlard returned and said, "You want some more, bitch?" and, without warning,

sprayed Mr. Osborn again. Mr. Osborn was then cuffed and taken to see a nurse and then to the

showers. The officers went to Mr. Osborn's cell, took his property and threw water on it, and left

without decontaminating his cell of the chemical agents. Mr. Osborn was escorted back to his cell

and told to clean it up himself.

       Since then, he has had multiple similar incidents with the same officers. Mr. Osborn has

advised the "people in charge" and was told to "deal with it. This is prison." Id. at 4.

       Mr. Osborn seeks $50,000. He also asks to be transferred to another prison, for the officers

involved to be disciplined, and for them to receive problem-solving training.

                                   IV.     Discussion of Claims

       Mr. Osborn's Eighth Amendment excessive force claims shall proceed against Officer

Smith and Sergeant Bourlard. Because Mr. Osborn indicates that these officers used excessive

force to retaliate against him for being a snitch, a First Amendment retaliation claim shall

proceed against Officer Smith and Sergeant Bourlard.

       Although Mr. Osborn names Kevin Gilmore and Richard Brown as defendants, he makes

no factual allegations against them beyond a vague assertion that he has advised "the people in



                                                  3
Case 2:20-cv-00398-JPH-MJD Document 5 Filed 08/07/20 Page 4 of 5 PageID #: 15




charge" that he was experiencing problems with these officers. "Individual liability under § 1983

. . . requires personal involvement in the alleged constitutional deprivation." Colbert v. City of

Chicago, 851 F.3d 649, 657 (7th Cir. 2017) (internal quotation and citation omitted). Because

Mr. Osborn has made no allegations against Kevin Gilmore or Richard Brown, any claims against

them are dismissed for failure to state a claim upon which relief may be granted.

          These are the viable claims identified by the Court. If Mr. Osborn seeks to add any claims

or defendants, he must file an amended complaint that includes all claims by September 3, 2020.

That is because an amended complaint replaces the original complaint. If Mr. Osborn chooses to

file an amended complaint, it must (a) contain a short and plain statement of the claim showing

that the plaintiff is entitled to relief, which is sufficient to provide each defendant with fair notice

of the claim and its basis; (b) include a demand for the relief sought; and (c) identify what harm

Mr. Osborn has suffered and which persons are responsible for the harm. The amended complaint

must have the proper case number, No. 2:20-cv-00398-JPH-MJD, and the words "Amended

Complaint" on the first page.

                                     V.      Service of Process

          The clerk is directed pursuant to Fed. R. Civ. P. 4(c)(3) to issue process to defendants

Officer D. Smith and Sergeant A. Bourlard in the manner specified by Rule 4(d). Process shall

consist of the complaint, dkt. [1], applicable forms (Notice of Lawsuit and Request for Waiver of

Service of Summons and Waiver of Service of Summons), and this Order. The clerk is directed

to serve the Indiana Department of Correction employees electronically.

          The clerk is directed to terminate Kevin Gilmore and Richard Brown as defendants on the

docket.

SO ORDERED.



                                                   4
Case 2:20-cv-00398-JPH-MJD Document 5 Filed 08/07/20 Page 5 of 5 PageID #: 16




Date: 8/7/2020




Distribution:

LOGAN MICHAEL OSBORN
228853
WABASH VALLEY - CF
WABASH VALLEY CORRECTIONAL FACILITY - Inmate Mail/Parcels
6908 S. Old US Hwy 41
P.O. Box 1111
CARLISLE, IN 47838

Electronic Service to IDOC Employees at Wabash Valley Correctional Facility:
Officer D. Smith
Sergeant A. Boulard




                                             5
